     Case 3:16-cv-02316-WQH-WVG Document 65 Filed 09/08/20 PageID.1006 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     RUBEN GOMEZ,                                       Case No.: 3:16-cv-02316-WQH-WVG
12
                                         Plaintiff,       ORDER
13
       v.
14
       MADDEN et al.,
15
16                                   Defendants.
17
      HAYES, Judge:
18
             The matters before the Court are the Motion for Partial Summary Judgment filed by
19
      Defendant Majid Mani (ECF No. 48) and the Report and Recommendation issued by the
20
      Magistrate Judge (ECF No. 64).
21
            The duties of the district court in connection with a report and recommendation of a
22
      magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
23
      636(b). The district judge must “make a de novo determination of those portions of the
24
      report . . . to which objection is made” and “may accept, reject, or modify, in whole or in
25
      part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
26
      The district court need not review de novo those portions of a Report and Recommendation
27
      to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
28

                                                      1
                                                                            3:16-cv-02316-WQH-WVG
     Case 3:16-cv-02316-WQH-WVG Document 65 Filed 09/08/20 PageID.1007 Page 2 of 2



 1    2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“Neither the
 2    Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 3    findings and recommendations that the parties themselves accept as correct.”).
 4          The record reflects that no objections have been filed by either party. The Court has
 5    reviewed the Report and Recommendation, the record, and the submissions of the parties.
 6          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 64) is
 7    ADOPTED in its entirety. The Motion for Partial Summary Judgment filed by Defendant
 8    Majid Mani (ECF No. 48) is GRANTED IN PART and DENIED IN PART. The Clerk of
 9    the Court shall enter judgment in favor of Defendant Majid Mani and against Plaintiff
10    Ruben Gomez as to claims one and three of the Third Amended Complaint. The Clerk of
11    the Court shall close the case given the resulting lack of remaining claims and defendants.
12
13     Dated: September 8, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             3:16-cv-02316-WQH-WVG
